SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-KA Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report December 21, 2007 (Date of earliest event reported) First Northern Community Bancorp (Exact name of registrant as specified in its charter) California 68-0450397 (State of Incorporation) (IRS Employer ID Number) 000-30707 (Commission File No.) First Northern Community Bancorp 195 North First Street, P.O. Box 547, Dixon, California 95620 (Address of principal executive offices) (Zip Code) (707) 678-3041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ⁯Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ⁯Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ⁯Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01 Other Events On December 21, 2007, First Northern Bank announces its intention to open a full service Financial Center in Auburn, California. Item 9.01 Exhibits EXHIBIT 99.1News Press Release dated December 21, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 21, 2007First Northern Community Bancorp (Registrant) By:/s/Louise A. Walker Louise A. Walker Senior Executive Vice President Chief Financial Officer XXXX
